Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshimaru et al. (JPH1140143A).
	Regarding claims 1-2, Yoshimaru teaches a silicone graft copolymer coated onto a backing substrate for the purpose of preventing the backing substrate from sticking (see abstract and [0001]), wherein the copolymer may contain acrylic acid (Example 2), methacrylamide (pg. 3) and/or styrene (Example 3), wherein based on the full disclosure of possible groups of Yoshimaru, the inventive polymer of Yoshimaru would contain at least one of the groups claimed in the polymer.
	Regarding claims 3 and 5, it is noted that Yoshimaru uses the same silicone material of the current specification (AK-32, Example 2) having the same number average molecular weight. 
	Regarding claim 4, further teaches the use of 2-hydroxyethyl methacrylate (example 1) as an acrylic acid component.
1, 6, 7 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vanderlaan et al. (US8158695).
	Regarding claims 1 and 11, Vanderlaan teaches forming a silicone contact lens component further comprising acrylic acid components (col. 7, lines 4-9, among other) wherein several of the listed possible polysiloxanes of Vanderlaan comprise groups among those listed especially including vinyl groups (see all formulas from examples) wherein the layer may further be bound to an antimicrobial base layer (col. 3, lines 23-32).
	Regarding claim 6, Vanderlaan further teaches using  crosslinking agents in the composition (col. 12, line 61 through col. 13, line 17) wherein the crosslinking agents contain hydroxyl groups and meet the limitations of Formula 6.
	Regarding claim 7, Vanderlaan further teaches a mass percentage of crosslinking agent to the total composition that reads upon the currently claimed range (col. 10 , lines 7 through 40).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vanderlaan et al. ( US8158695) as applied to claims 1, 6, 7 and 11 above and further in view of Jen et al. (USPGPub 2006/0193894).
Regarding claims 8, 12 and 13, the teachings of Vanderlaan are as shown above. Vanderlaan fails to teach wherein the coating is subject to a hydrophilic treatment. However, Jens teaches that it is known to form a coating on the surface of contact lenses [0003] that are both hydrophilic and antimicrobial (abstract).  Given that Vanderlaan already shows a desire to incorporate antimicrobial coatings as cited above and given the added benefit of antimicrobial coatings, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include the antimicrobial and hydrophilic coating of Jen in the invention of Vanderlaan in order to obtain the antimicrobial surface desired in the invention of Vanderlaan which is provided on contact lenses by Jens.
s 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vanderlaan et al. ( US8158695) as applied to claims 1, 6, 7 and 11 above and further in view of Cavitt et al. (USPGPub 2009/0304621).
Regarding claims 9, the teachings of Vanderlaan are as shown above. Vanderlaan teaches that the contact lens formed may be bound to an antimicrobial coating but the composition of said coating is not stated.  However, Cavitt teaches an antimicrobial coating (abstract) for silicone [0022]contact lenses [0102], such as those of Vanderlaan wherein the coating is made from an acrylic resin (Example 1). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the antimicrobial coating of Cavitt in the invention of Vanderlaan as a use of a known antimicrobial coating for contact lenses in the contact lens formation method of Vanderlaan wherein antimicrobial coatings are shown as desirable and wherein the results would be considered predictable. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Regarding claim 10, Cavitt further teaches wherein the coating may comprise silicone [0038].
Conclusion



	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717